Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0001087
                                                       29-SEP-2014
                                                       09:55 AM




                          SCPW-14-0001087


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   ROBERT QUARTERO, Petitioner,

                                vs.

           BERT I. AYABE, Judge of the Circuit Court
    of the First Circuit, State of Hawai'i, Respondent Judge,

                               and

       WAIANAE COMMUNITY DEVELOPMENT PROJECT ASSOCIATION,
 by its Board of Directors; KEHAULANI QUARTERO; BANK OF HAWAII;
          and CITY AND COUNTY OF HONOLULU, Respondents.


                       ORIGINAL PROCEEDING

    (CAAP-12-0000497; CAAP-13-0002711; CIV. NO. 11-1-2612-10)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Nakayama, acting C.J., McKenna, Pollack, and Wilson, JJ., and

     Circuit Judge Chan, in place of Recktenwald, C.J., recused)


          Upon consideration of Petitioner Robert Quartero’s

document entitled “Petitioner’s Battery of Nine Petitions for a

Peremptory Writ of Mandamus; Motion to Expedite for Emergency

Treatment & Emergency Extension to Submit a Reply Brief,” which

was filed on August 27, 2014, and which we review as a petition

for a writ of mandamus, the supplemental exhibits submitted in

support thereof, and the record, it appears that Petitioner fails

to demonstrate that he has a clear and indisputable right to the
requested relief or that he lacks alternative means to seek
relief.   Petitioner, therefore, is not entitled to the requested
writ of mandamus.    See Kema v. Gaddis, 91 Hawai'i 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary
remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the
requested action).    Accordingly,
          IT IS HEREBY ORDERED that the appellate clerk shall

process the petition for a writ of mandamus without payment of

the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a
writ of mandamus is denied.
          DATED: Honolulu, Hawai'i, September 29, 2014.
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson

                                /s/ Derrick H.M. Chan 





                                     2